DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election (which is treated as without traverse) of species I in the reply filed on 05/18/22 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/20 & 11/20/20 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 65 (mentioned in the description of fig. 6 in [0049] and [0055]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ichikawa (US 2016/0072499, cited on IDS).

Ichikawa discloses a semiconductor device, comprising: a plurality of functional blocks T1-T8 (or T1-T4see figs. 1-2 and related text; see remaining of disclosure for more details), each being configured to provide at least one predetermined function (switching function), wherein the functional blocks at least comprise: a first functional block T4; and a second functional block T3, and wherein the first functional block and the second functional block are coupled in serial ([0035]) with a predetermined current flowing therethrough (when they are ON).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al. (CN 205139762).

Zhang et al. disclose a semiconductor device, comprising: a plurality of functional blocks 11-16 (se figs. 1-2 and related text; see remaining of disclosure for more details), each being configured to provide at least one predetermined function (linear differential Hall voltage generation for blocks 11 and 12, amplifying function for blocks 14-16; see page 3), wherein the functional blocks at least comprise: a first functional block 11; and a second functional block 12, and wherein the first functional block and the second functional block are coupled in serial with a predetermined current (I) flowing therethrough.

Claim(s) 2-4, 7-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichikawa (US 2016/0072499, cited on IDS).

a.	Re claim 2, the first functional block is a first semiconductor die (IGBT chip; [0019], [0035]), the second functional block is a second semiconductor die (IGBT chip), the first semiconductor die and the second semiconductor die are packaged in a semiconductor package ([0041]) and a power pad (which would be the inherent bottom collector electrode of T4 since T4 has its gate and emitter electrodes on its top side such that its collector electrode would necessarily be at its bottom surface; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the collector electrode of T4 to be at its bottom surface, and this as a non-inventive step of providing such an electrode as known in the art for an IGBT chip having its emitter and gate electrodes at its top) of the first semiconductor die is electrically connected (via wire W and the necessarily electrically conductive layer CL of circuit board 13 on annotated fig. 2 below) to a ground pad (which would be the top side emitter electrode of T3) of the second semiconductor die (see also connection between the IGBTs shown on fig. 1).


    PNG
    media_image1.png
    790
    1165
    media_image1.png
    Greyscale


b.	Re claim 3, the power pad of the first semiconductor die and the ground pad of the second semiconductor die are electrically connected to each other within the semiconductor package (the semiconductor package implicitly comprise the whole structure on fig. 2 and this make the said whole structure being within the semiconductor package, or in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have done so as merely a non-inventive step of providing a semiconductor package as known in the art; therefore the power pad of the first semiconductor die and the ground pad of the second semiconductor die are electrically connected to each other within the semiconductor package).

c.	Re claim 4, the power pad of the first semiconductor die and the ground pad of the second semiconductor die are electrically connected to each other via at least one connecting element CL of a printed circuit board 13 (see annotated fig. 2 above; note that the limitation “printed” falls under the product-by-process doctrine and does not structurally distinguish over board 13; see MPEP 2113) and/or a substrate thereon.

d.	Re claim 7, a difference between an equivalent impedance of the first semiconductor die and an equivalent impedance of the second semiconductor die is less than a predetermined value (the IGBTs T3 and T4 appear identical or the same type, and as such would have similar equivalent impedance; therefore a difference between an equivalent impedance of the first semiconductor die and an equivalent impedance of the second semiconductor die, the said difference being 0 for identical IGBTs T3 and T4, is less than any value larger than that difference and which can be considered a predetermined value; it is noted that this claimed that appears to repeat what is written in [0046] of the PGPub of this application, repose on something quite vague as to what is really achieved in the invention with it).

e.	Re claim 8, the functional blocks further comprise a third functional block T2, the third functional block is a third semiconductor die (IGBT chip), and wherein a power pad (collector electrode) of the second semiconductor die is electrically connected to a ground pad (emitter electrode) of the third semiconductor die (explicit on fig. 2).

f.	Re claim 9, the functional blocks further comprise a fourth functional block T1, the fourth functional block is a fourth semiconductor die (IGBT chip), and wherein a power pad (collector electrode) of the third semiconductor die is electrically connected to a ground pad (emitter electrode) of the fourth semiconductor die (explicit on fig. 1).

g.	Re claim 10, the first functional block is a first chip (IGBT chip), the second functional block is a second chip (IGBT chip), the first chip and the second chip are mounted on a printed circuit board 13 and a power pin (collector electrode) of the first chip is electrically connected to a ground pin (emitter electrode) of the second chip via at least one connecting element CL of a printed circuit board 13 and/or a substrate 13 (i.e. in the “or” option, a power pin (collector electrode) of the first chip is electrically connected to a ground pin (emitter electrode) of the second chip via substrate 13).

h.	Re claim 21, Ichikawa discloses a semiconductor device, comprising: a plurality of semiconductor dies (IGBT chips T1-T8, see figs. 1-2 and related text; see also [0019] and [0035] as well as remaining of disclosure for more details), each being configured to provide at least one predetermined function (switching function), wherein the semiconductor dies at least comprise: a first semiconductor die T4, having a first power pad (collector electrode, which is necessary present or would have been obvious to a skilled in the art to provide for an IGBT as explained in claim 2 rejection above) and first ground pad (emitter electrode); and a second semiconductor die T3, having a second power pad (collector electrode) and a second ground pad (emitter electrode), wherein the first power pad of the first semiconductor die and the second ground pad of the second semiconductor die are electrically connected (as explained in claim 2 rejection above, and also seen on fig. 1) to each other and equipotential (this is explicit on fig. 1 and also since they are electrically connected, noting that it would have been obvious to a skilled in the art to use highly electrically conductive wire properly sized to minimize/suppress any potential drop in the connection scheme between the collector of T4 and the emitter of T3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sutardja et al. (US 2006/0114019, cited on IDS) in view of Nebesnyi (US 9,645,604) and Mizoguchi (US 6,031,413).

a.	Re claim 11, Sutardja et al. disclose a device, comprising: a printed circuit board (PCB on fig. 9B and related text); and a plurality of functional blocks 324&328, each being disposed on the printed circuit board and configured to provide at least one predetermined function (function provided by an ASIC, noting from [0086]-[0087] that devices 324&328 can be ASICs), wherein the functional blocks at least comprise: a first functional block 324; and a second functional block 328, wherein the first functional block and the second functional block are coupled in serial with a first predetermined current (I) (see at least [0113]) flowing therethrough. But Sutardja et al. do not appear to explicitly disclose the device being a semiconductor device and wherein at least one control signal received from the first functional block is relayed to the second functional block.

	However, it is conventionally known in the art to use silicon to make ASIC devices in order to benefit from the high integration capability and low cost of silicon. Additionally, it is also conventionally known in the art to use a clock signals relayed between a plurality of chips (thus passing through said plurality such that it is received from one and relayed to another one connected in series and so forth) or between functional blocks of said chips in order to control them as evidenced by at least ‘604 (see summary and background of the invention sections, fig. 6 and related text, col. 1 ln. 60-67) and ‘413 (see at least col. 4 ln. 56-67, fig. 6 and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the ASIC 324&328 with silicon based on the benefits stated above (this would have made the device a semiconductor device), and further provided at least one control signal received from the first functional block and relayed to the second functional block in order to control them as conventionally done in the art.

b.	Re claim 12, Sutardja et al. in view of ‘604 and ‘413 disclose that the first functional block is a first chip (ASIC chip), the second functional block is a second chip (ASIC chip), but do not appear to explicitly disclose that at least one control signal output pin of the first chip is electrically connected to a control signal input pin of the second chip via at least one connecting element of the printed circuit board and/or a substrate thereon. But relaying the control signal between interconnected ASIC connected in series implicitly require an output pin of one ASIC to be electrically connected to the control signal input pin of another ASIC the control signal would be relayed to, and it is conventionally known in the art to provide a circuit board with wiring traces to interconnect a plurality of ASICs. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the PCB with wiring traces to interconnect a plurality of ASICs such that at least one control signal output pin of the first chip is electrically connected to a control signal input pin of the second chip via in order to relay the control signal.

c.	Re claim 14, it would have been obvious to one skilled in the art via a non-inventive duplication of essential working parts (see MPEP 2144.04.VI) to have provided the semiconductor device of claim 11 such that the functional blocks further comprises a third functional block and a fourth functional block, the third functional block and the fourth functional block are coupled in serial with a second predetermined current flowing therethrough and the at least one control signal received from the first functional block is further relayed from the first functional block to the third functional block and relayed from the second functional block to the fourth functional block.

d.	Re claim 16 and noting that an ASIC is a chip, and further noting the obviousness rationale to provide interconnecting wiring traces for a circuit board to interconnect ASICs mounted thereon as explained in claim 12 rejection wherein the same rationale applies here, the first functional block is a first chip, the second functional block is a second chip, the third functional block is a third chip, the fourth functional block is a fourth chip, a first control signal output pin of the first chip is electrically connected to a control signal input pin of the second chip via a first connecting element on the printed circuit board, a second control signal output pin of the first chip is electrically connected to a control signal input pin of the third chip via a second connecting element on the printed circuit board, and a control signal output pin of the second chip is electrically connected to a control signal input pin of the fourth chip via a third connecting element on the printed circuit board.

Allowable Subject Matter
Claims 13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 2012/0050967) and Sasaki et al. (US 2018/0063960) disclose devices similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899